       Case: 1:20-cv-04699 Document #: 29 Filed: 09/08/20 Page 1 of 9 PageID #:282




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION



    IN RE: TIKTOK, INC.,                                  MDL No. 2948
    CONSUMER PRIVACY
    LITIGATION,                                           Master Docket No. 20 C 4699

                                                          Judge John Z. Lee

    This Document Relates to All Cases                    Magistrate Judge Sunil R. Harjani



                  APPLICATION OF ELIZABETH A. FEGAN
     FOR APPOINTMENT AS LIAISON COUNSEL AND NOMINATION OF KATRINA
          CARROLL AND JONATHAN M. JAGHER AS CO-LEAD COUNSEL

         Pursuant to the Court’s August 17, 2020 Case Management Order (“CMO”) No. 1, ECF

No. 4, and September 1, 2020 CMO No. 2, ECF No. 24, Elizabeth A. Fegan (“Proposed Liaison

Counsel”), respectfully submits this application to be appointed Liaison Counsel. 1 Ms. Fegan also

files this application in support of the appointment of Katrina Carroll of Carlson Lynch and

Jonathan M. Jagher of Freed Kanner London & Millen LLC as co-lead counsel (“Proposed Co-

Lead Counsel”).

         A. Elizabeth A. Fegan of Fegan Scott LLC has the complex class action experience
            and on-the-ground experience in this Courthouse necessary to serve as Liaison
            Counsel.

         After 15 years as Managing Partner of Hagens Berman’s Chicago office, Ms. Fegan

founded her class action firm, Fegan Scott LLC, in May 2019 to help victims of fraud, negligence,




1
 Ms. Fegan is counsel for Plaintiffs N.T., L.T., S.P., J.P., K.P., and G.P. (“Plaintiffs”), minors, in Case No.
1:20-cv-03771 (N.D. Ill.). On July 1, 2020, Plaintiffs filed an uncontested motion to relate their case to E.R.
v. TikTok, Inc., No. 1:20-cv-2810 (N.D. Ill.), which was granted on July 2, 2020.
                                                      1
     Case: 1:20-cv-04699 Document #: 29 Filed: 09/08/20 Page 2 of 9 PageID #:283




abuse, and discrimination. Growing at a quick but concerted pace, Fegan Scott has offices in

California, Illinois, New York, Pennsylvania, Texas, and Washington, D.C. See Firm Resume, Ex.

A.

       A Chicago native, Ms. Fegan has successfully led nationwide class actions, been

recognized by courts in this District for her experience and appointed by Illinois federal and state

courts to Special Master teams overseeing class actions. Ex. A.

       This Court has first-hand experience with Ms. Fegan who was part of the Co-Lead Counsel

team in In re NCAA Student-Athlete Concussion Injury Litigation, No. 1:13-cv-9116 (N.D. Ill.)

(Hon. John Z. Lee). There, she worked closely with this Court, defense counsel, and the Lead

Objector during multi-year proceedings in which this Court conducted extensive preliminary

approval proceedings. Ultimately, the historic nationwide class settlement on behalf of four million

current and former NCAA student-athletes received final approval in 2019, resulting in the

creation of a $70 million, 50-year medical monitoring program to diagnose the short- and long-

term effects of concussions and the accumulation of subconcussive hits.

       Additional examples of Ms. Fegan’s work in this District follow. In Wiginton et al. v. CB

Richard Ellis, Inc., No. 02 C 6832 (N.D. Ill.), the Hon. Wayne Andersen (ret.) appointed Ms.

Fegan lead counsel in a nationwide class action alleging sexual harassment on behalf of a class of

16,000 current and former female employees. In this unprecedented nationwide sexual harassment

case, Ms. Fegan achieved a settlement that conferred up to $150,000 per current or former female

employee of the defendant for the eight-year class period. No class member objected to the

settlement. At the final approval hearing, Judge Andersen complimented the parties’ counsel,

including Ms. Fegan, stating:

               I got a long chance to work with the three of you… I think you are
               great lawyers and I actually even think you are better people… I

                                                 2
    Case: 1:20-cv-04699 Document #: 29 Filed: 09/08/20 Page 3 of 9 PageID #:284




               have found working with you on this case one of the more
               interesting, challenging and, at some level, uplifting things that I
               have been able to do in the 15 years or so that I have been here…I
               really appreciate your intelligence and your intensity here and the
               reasonableness overall with which you approached all of this…I will
               move forward with a sense of affection for each one of you
               individually, growing out of this really difficult but important
               dispute. 2

       More recently, Judge Shadur appointed a lead counsel team that included Ms. Fegan as

Class Counsel and Liaison Counsel in In re Stericycle, Inc., Sterisafe Contract Litig., MDL No.

2455, No. 13-cv-5795. In his order appointing Ms. Fegan’s former firm as sole lead counsel, Judge

Shadur stated: “Elizabeth Fagan[sic] (the managing partner of Hagens Berman’s Chicago office)

has outstanding credentials on her own….” 3 Ms. Fegan’s role became critical in implementing

the $295 million class settlement, as she worked closely with Judge Shadur upon his retirement

from the courthouse, but where he maintained his oversight of the Stericycle case. 4

       Early in her career, Ms. Fegan also served on special master teams in the Northern District

of Illinois and Circuit Court of Cook County, appointed by the courts to manage discovery and

oversee class counsel fee petitions in federal and state court class actions. See In re Waste Mgmt.

Sec. Litig. (N.D. Ill.); Wolens et al. v. American Airlines (Cir. Ct. Cook County).

       Additional examples of successful class action cases in which Ms. Fegan led the

prosecution:




       2
          Transcript of Proceedings dated January 9, 2008, at 15, Wiginton et al. v. CB Richard
Ellis, Inc., No. 02 C 6832 (N.D. Ill.).
       3
        Memorandum Order (October 11, 2013), In re Stericycle, No. 13-cv-5795 (ECF No. 56)
(Shadur, J.).
       See Final Approval Order (May 8, 2018) (ECF No. 382) (Gettleman, J.) (appointing Ms.
       4

Fegan Class Counsel and granting final approval of class settlement).
                                                 3
    Case: 1:20-cv-04699 Document #: 29 Filed: 09/08/20 Page 4 of 9 PageID #:285




   •   Senior annuities consumer protection class actions: In a series of class actions against
       insurance companies that sold equity-indexed deferred annuities that targeted, but were
       inappropriate for, senior citizens, Ms. Fegan was appointed to lead counsel and executive
       committee positions. These cases led to numerous settlements, e.g. American Equity Senior
       Annuities Fraud (C.D. Cal.) ($129 million settlement) and Midland Senior Annuities Fraud
       (C.D. Cal.) ($79.5 million settlement).

   •   Baby Products Antitrust (E.D. Pa.): As co-lead counsel for a class of consumers
       overcharged for high-end baby products (e.g. strollers, high chairs) as the result of a price-
       fixing conspiracy between Babies ‘R Us and baby product manufacturers, Ms. Fegan and
       the team achieved a $35 million settlement after class certification was granted, summary
       judgment denied, and on the eve of trial.

   •   Pre-Filled Propane Tank Marketing and Sales Practices (W.D. Mo.): As co-lead counsel
       for a class of consumers who purchased propane tanks for barbecues, Ms. Fegan prosecuted
       this antitrust class action against the two dominant manufacturers who engaged in price
       fixing. The case settled for a $35 million common fund.

   •   RC2 Corp. Toy Lead Paint Products Liab. Litig., No. 07 CV 7184, MDL No. 1893 (N.D.
       Ill.): As MDL co-lead counsel in nationwide consumer fraud class action on behalf of
       purchasers of toys covered with lead paint, Ms. Fegan successfully settled the MDL and
       related state case for product refunds and blood lead testing valued at $30 million.

   •   Nexium Pharmaceutical Antitrust Fraud (Mass.): After class certification, Beth was
       appointed to the lead trial team to try antitrust claims on behalf of Massachusetts payors
       for Nexium. This single-state case settled the night before trial for $20 million.

       Ms. Fegan also advocates for the appointment of women to lead counsel roles in class

actions nationwide. For example, she authored “An Opportunity or Landmine: Promoting Gender

Diversity From The Bench” (The Federal Lawyer, May 2016) and participated in The Duke

Judicial Law Center’s Distinguished Lawyers conference on “Guidelines and Best Practices

Addressing Chronic Failure to Diversify Leadership Positions in the Practice of Law.”

       Ms. Fegan’s experience leading nationwide class actions, coupled with her experience in

and knowledge of the practices in this courthouse, will provide the Plaintiffs and putative class

with front-line resources and efficiencies as this MDL proceeds in this District.

       B. Ms. Fegan will be supported in her role by Melissa Ryan Clark, a class action
          attorney with experience streamlining complex and technical matters.

                                                 4
    Case: 1:20-cv-04699 Document #: 29 Filed: 09/08/20 Page 5 of 9 PageID #:286




       Ms. Fegan will be supported in her role by Melissa Ryan Clark, Of Counsel at Fegan Scott.

Ms. Clark has over 13 years’ experience litigating class actions, including many high-stakes, high-

tech matters. She has represented Plaintiffs in privacy, data breach, and consumer class actions

against Apple, Google, Facebook, Wendy’s, and RCN, among others. Ms. Clark has been named

to the New York Super Lawyers “Rising Stars” list each year for ten consecutive years and was

twice named to Benchmark Litigation’s “40 & Under Hot List.”

       She also has extensive experience managing eDiscovery in complex cases and has

developed a reputation for resolving complex issues efficiently and effectively. She was an integral

part of the teams who oversaw offensive discovery and ESI issues in In re Apple, Inc. Device

Performance Litigation (N.D. Cal.) and In re Equifax, Inc. Customer Data Breach

Litigation (N.D. Ga.). In early 2020, Legal 500 named her a “Next Generation Partner” and

“Recommended Lawyer” in eDiscovery.

       Ms. Clark is also familiar with this Court’s procedures. As a partner at her previous firm,

Ms. Clark represented Cook County in multiple Fair Housing Act matters pending in the Northern

District of Illinois, including one before this Court. Accordingly, the Fegan Scott team is well-

suited to the role of Liaison Counsel

       C. Katrina Carroll and Jon Jagher have demonstrated (a) willingness and
          availability to commit to a time-consuming project; (b) ability to work
          cooperatively with others; and (c) the professional experience necessary to lead
          this litigation.

       Ms. Fegan nominates Katrina Carroll of Carlson Lynch and Jonathan M. Jagher of Freed

Kanner London & Millen LLC to serve as Co-Lead Counsel. Proposed Co-Lead Counsel readily

meet the Court’s criteria for appointment. Proposed Co-Lead Counsel have displayed a willingness

and availability to commit to a time-consuming project. They have dedicated themselves

wholeheartedly to this case. They investigated and filed some of the earliest cases brought in this

                                                 5
    Case: 1:20-cv-04699 Document #: 29 Filed: 09/08/20 Page 6 of 9 PageID #:287




consolidated matter, have worked with plaintiffs’ and defense counsel on nights and weekends,

analyzed complex legal issues and balanced procedural and administrative considerations,

successfully argued before the Judicial Panel for Multidistrict Litigation to ensure the cases would

be transferred to the court most-equipped to oversee some of the most sensitive aspects of this

litigation (e.g., Illinois Biometric Information Privacy Act claims on behalf of minors), and

traveled during a pandemic to engage in face-to-face negotiations with opposing counsel (among

numerous other efforts in this case).

       They also have demonstrated an unparalleled ability to work cooperatively with others.

Indeed, Proposed Co-Lead Counsel have successfully brought together the vast majority of the

attorneys who filed cases that are now consolidated before this Court. These cases were filed

around the country by seasoned class action lawyers, alleging a variety of claims based on

defendants’ alleged conduct. Proposed Co-Lead Counsel’s efficiency, professionalism, and

prioritization of the class’s interests first and foremost encouraged a group of experienced lawyers

to entrust them to lead this case—and Proposed Co-Lead counsel achieved this support without

pressure or coercion, but with the insistence that plaintiffs’ efforts be focused on litigation with

defendants, not one another.

       Indeed, well before the Court issued its case management orders in this consolidated

matter, Proposed Co-Lead Counsel set aside the possibility of litigating this case on their own to

ensure that the country’s best plaintiffs’ class action lawyers have a seat at the table to provide the

class with the best representation possible, giving each a voice in protecting the class, and ensuring

that the substance of the case takes precedent over any disputes about case leadership. And they

displayed a steadfast commitment to keeping an open door for all plaintiffs’ counsel in this case,

repeatedly inviting others to join the team even as some sought to garner personal control over the


                                                  6
    Case: 1:20-cv-04699 Document #: 29 Filed: 09/08/20 Page 7 of 9 PageID #:288




matter by seeking to dismiss claims brought on behalf of some of the same class members they

sought to represent. They have since organized a subset of lawyers into a skilled and well-

credentialed proposed Plaintiffs’ Steering Committee who stand ready and able to prosecute this

matter.

          Finally, Proposed Co-lead Counsel are both undoubtedly experienced in class action

litigation, each having approximately two decades of experience as litigators and over a decade

representing plaintiffs in class action and complex matters. Ms. Fegan has had the opportunity to

work directly with Ms. Carroll and has seen first-hand her quality of work, ability to advance a

case, and success in working with a large team. Similarly, Mr. Jagher worked closely with Ms.

Fegan’s former firm on a number of matters and was known for work of the highest quality.

          D. Conclusion

          Ms. Fegan has a demonstrated history of successfully managing extraordinarily complex

and important cases pending in this District and before this Court (as well as others around the

country). And she has the utmost confidence in Ms. Carroll and Mr. Jagher in roles as Co-Lead

Counsel in this case. Accordingly, Ms. Fegan respectfully requests that the Court appoint her to

the position of Liaison Counsel and Ms. Carroll and Mr. Jagher as Co-Lead Counsel.



Dated: September 8, 2020                             Respectfully submitted,
                                                    /s/ Elizabeth A. Fegan
                                                    Elizabeth A. Fegan
                                                    Timothy A. Scott
                                                    FEGAN SCOTT LLC
                                                    150 S. Wacker Dr., 24th Floor
                                                    Chicago, IL 60606
                                                    Phone: 312.741.1019
                                                    Fax: 312.264.0100
                                                    beth@feganscott.com
                                                    tim@feganscott.com



                                                7
Case: 1:20-cv-04699 Document #: 29 Filed: 09/08/20 Page 8 of 9 PageID #:289




                                        Melissa Ryan Clark (pro hac vice application
                                        forthcoming)
                                        FEGAN SCOTT LLC
                                        140 Broadway, 46th Floor
                                        New York, NY 10005
                                        Phone: 332.216.2101
                                        Fax: 917.725.9346
                                        melissa@feganscott.com

                                        Counsel for Plaintiffs N.T., L.T., S.P., J.P.,
                                        K.P., and G.P., by and through their guardians,
                                        and Proposed Liaison Counsel




                                    8
    Case: 1:20-cv-04699 Document #: 29 Filed: 09/08/20 Page 9 of 9 PageID #:290




                              CERTIFICATE OF SERVICE

       I, Elizabeth A. Fegan, affirm that the foregoing was filed on September 8, 2020 via

CM/ECF, which automatically served all counsel of record.


Dated: September 8, 2020                          /s/ Elizabeth A. Fegan
                                                  Elizabeth A. Fegan
